DISCIPLINARY PROCEEDING OMAN, Chief Justice. This matter coming on for consideration by the Court upon Recommendations and Submission of Record by the Disciplinary Board, and David H. Pearlman appearing in person before the Court; Mr. Chief Justice Oman, Mr. Justice McManus, Mr. Justice Montoya, Mr. Justice Sosa and Mr. Justice Easley sitting; NOW, THEREFORE, IT IS ORDERED that the Recommendations of the Disciplinary Board be and the same are hereby adopted and approved by the Court; that David H. Pearlman be and he hereby is publicly censured by the Supreme Court by reason of his violation of Disciplinary Rule 7-102(A)(7) and 7-106(A).